 

Exhibit 10.3

AMENDMENT NO. 1 TO AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

This Amendment No. 1 (the “Amendment”) to that certain Amended and Restated
Employment Agreement (the “Employment Agreement”) by and between Sean Moran (the
“Executive”) and Corbus Pharmaceuticals Holdings, Inc. (the “Company”) dated
June 26, 2014 and effective as of April 11, 2014 (the “Effective Date”) is
effective as of the date set forth on the signature page hereof.

WHEREAS, the Employment Agreement sets forth the terms and conditions of
Executive’s employment with the Company;

WHEREAS, the Company and Executive desire to amend the Employment Agreement to
reflect the terms of the Executive’s continued employment through April 11, 2018
(the “Term”), and provide for certain severance payments should the Executive’s
employment terminate during the Term;

WHEREAS, the Company and Executive desire to make certain other amendments to
the Employment Agreement to reflect changes to Executive’s compensation since
the Effective Date; and

WHEREAS, Section 14 of the Employment Agreement provides that the Employment
Agreement may be amended pursuant to an instrument in writing between the
Company and Executive.

NOW, THEREFORE, the Company and Executive hereby agree that the Employment
Agreement shall be amended as follows:

 

1.

Effective as of January 1, 2016, Section 5.1 of the Employment Agreement is
hereby amended by substituting “$305,000” for “$200,000” where the latter
appears therein, and by adding the following language at the end of Section 5.1,
“The foregoing annualized rate will be effective for fiscal year 2016 and may be
reevaluated by the Company’s Board of Directors for fiscal year 2017.”

 

2.

Effective as of January 1, 2016, Section 5.2(a) of the Employment Agreement is
hereby amended by substituting “40%” for “33%” where the latter appears therein.

 

3.

The second sentence of Section 5.7 of the Employment Agreement is hereby amended
in its entirety to read as follows:

“After completion of the Term the Company shall give the Executive at least 14
days' prior written notice of any changes to Executive's compensation.”

 

--------------------------------------------------------------------------------

 

 

4.

Section 11 of the Employment Agreement is hereby amended in its entirety to read
as follows:  

“11.1Term.  Effective as of April 11, 2016, unless earlier terminated in
accordance with the provisions of this Section 11, the term of this Agreement
shall continue for a period of (2) years, expiring on April 11, 2018 (the
“Term”).  If the Company continues to employ the Executive after the expiration
of the Term without a written extension of the term, such employment shall
continue on an AT-WILL basis and the Company shall have the right to terminate
this Agreement and the Executive’s employment at any time subject to the notice
provisions set forth in Section 11.5 below.

11.2Death.  Upon the death of the Executive, the Executive’s employment with the
Company shall terminate.

11.3Disability. If the Executive is unable to perform the essential functions of
Employee’s employment with the Company for more than twelve weeks (unless a
longer period is required by state or federal law), the Company shall have the
right to terminate the Executive’s employment upon prior written notice.

11.4Termination by the Executive.  The Executive may terminate this Agreement
and his employment hereunder with or without Good Reason (as defined below) upon
30 days prior written notice to the Company.

11.5Termination by Company.  The Company may terminate this Agreement and the
Executive’s employment hereunder (i) without Cause upon 30 days prior written
notice to the Executive or (ii) immediately for Cause.

11.6Certain Definitions.  The following capitalized terms shall have the
meanings assigned to them below:

‘Cause’ means:  (i) the Executive’s chronic failure to perform those material
duties assigned to him pursuant to Section 3 above to the reasonable
satisfaction of the Board after written notice thereof and a reasonable
opportunity to respond and/or cure of not less than 30 days; (ii) the
Executive’s gross negligence or misconduct (including but not limited to acts of
fraud or theft or the violation of applicable laws) in connection with the
performance of his duties; (iii) the Executive’s material breach of Section 7, 8
or 9 above; (iv) the Executive’s commission of an act of moral turpitude; (v)
the Executive being dependent on or addicted to alcohol or drugs; or (vi) the
Executive’s conviction of or plea of nolo contendere to a felony.  

-2-

--------------------------------------------------------------------------------

 

‘Good Reason’ means the voluntary termination by the Executive within thirty
(30) days following:  (i) a requirement that the Executive physically relocates
to another office that is more than 75 miles from the office location that the
Executive reported to at the commencement of his employment with the Company;
(ii) a reduction in the Executive’s rate of compensation, potential incentive
compensation, or general benefits (other than general changes, in each case,
affecting all similarly situated employees to substantially the same extent); or
(iii) a material adverse change in the Executive’s job description or a
significant reduction of the scope of the Executive’s authority or
responsibilities.”

 

5.

Sections 12.4, 12.5 and 12.6 are hereby added to the Employment Agreement, to
read as follows:

“12.4 Additional Payments.  Subject to Sections 12.5 and 12.6, in the event that
the Executive’s employment with the Company is terminated by the Company without
Cause or by the Executive for Good Reason during the Term, (A) the Company shall
(i) pay to the Executive an amount equal to twelve months of his then current
Base Salary under Section 5.1 above (less applicable withholdings and authorized
deductions), to be paid in equal installments bimonthly in accordance with the
Company’s customary payroll practices, commencing sixty (60) days following the
date of termination of employment and (ii) if the Executive then participates in
the Company’s medical and/or dental plans and the Executive timely elects to
continue and maintain group health plan coverage pursuant to COBRA, reimburse
the Executive for the cost of health insurance under COBRA for a period of
twelve months; provided, however, that if and to the extent that the Company may
not provide such COBRA reimbursement without incurring tax penalties or
violating any requirement of the law, the Company shall use its commercially
reasonable best efforts to provide substantially similar assistance in an
alternative manner, provided that the cost of doing so does not exceed the cost
that the Company would have incurred had the COBRA reimbursement been provided
in the manner described above or cause a violation of Section 409A (as defined
below), and (B) if the Executive is entitled to a Bonus, subject to the Board’s
discretion and approval as set forth in Section 5.2 above, the Company shall pay
such Bonus in accordance with the terms of the applicable plan and on the same
basis as other participants in the plan except that the Bonus amount shall be
prorated (based on the percentage of days the Executive was employed relative to
the total number of days in the bonus earning period).  Notwithstanding anything
to the contrary contained herein, to the extent the Company immediately
terminates the Executive’s employment in lieu of the 30 day notice period
referenced in Section 11.5 above, such 30 day notice period shall be deemed to
be included in the period of payments and benefits provided for in this Section
12.4 (and no additional compensation shall be provided for such a notice
period).

-3-

--------------------------------------------------------------------------------

 

12.5Release Agreement.  In order to receive the payments and benefits set forth
in Section 12.4 (collectively referred to herein as the “Severance Payments”),
the Executive must timely execute (and not revoke) a separation agreement and
general release (the “Release Agreement”) in a customary form as is determined
to be reasonably necessary by the Company in its good faith and reasonable
discretion.  If the Executive is eligible for Severance Payments pursuant to
Section 12.4, the Company will deliver the Release Agreement to the Executive
within seven (7) calendar days following the date of termination of
employment.  The Severance Payments are subject to the Executive’s execution and
delivery of such Release Agreement within 45 days of the Executive’s receipt of
the Release Agreement and the Executive’s non-revocation of such Release
Agreement. 

12.6Post-Termination Breach.  Notwithstanding anything to the contrary contained
in this Agreement, the Company’s obligation to provide the Severance Payments
will immediately cease if the Executive breaches any of the provisions of
Sections 7, 8 or 9, the Release Agreement or any other Agreement the Executive
has with the Company.”

 

6.

Except as amended herein, the Employment Agreement shall remain in full force
and effect.

 

7.

This Amendment may be executed in several counterparts, each of which is deemed
to be an original but all of which together will constitute one and the same
instrument.  This Amendment may be delivered via facsimile or scanned “PDF”
which shall be an original for all purposes.

[Signature Page Follows]

-4-

--------------------------------------------------------------------------------

 

IN WITHNESS WHEREOF, the parties hereto have duly executed this Amendment as of
this 11th day of April, 2016.

 

Corbus Pharmaceuticals Holdings, Inc.

 

 

 

/s/ Yuval Cohen

 

Name:  Yuval Cohen

 

Title:    Chief Executive Officer

 

 

 

 

 

Employee

 

 

 

/s/ Sean Moran

 

Sean Moran

 

 

-5-